Name: Commission Regulation (EEC) No 2355/90 of 9 August 1990 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 8 . 90 Official Journal of the European Communities No L 215/23 COMMISSION REGULATION (EEC) No 2355/90 of 9 August 1990 fixing the import levies on white sugar and raw sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1069/89 (2), and in particular Article 16 (8) thereof, Whereas the import levies on white sugar and raw sugar were fixed by Commission Regulation (EEC) No 1 8 1 2/90 (3), as last amended by Regulation (EEC) No 2337/90 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1812/90 to the infor ­ mation known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16 ( 1 ) of Regula ­ tion (EEC) No 1785/81 shall be, in respect of white sugar and standard quality raw sugar, as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 10 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4 . (2) OJ No L 114, 27 . 4.-1989, p. 1 . (') OJ No L 167, 30 . 6. 1990, p. 41 . (4) OJ No L 211 , 9 . 8 . 1990 , p. 10 . No L 215/24 Official Journal of the European Communities 10 . 8 . 90 ANNEX to the Commission Regulation of 9 August 1990 fixing the import levies on white sugar and raw sugar (ECU/100 kg) CN code Levy 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 36,99 (&gt;) 36,99 (') 36,99 (  ) 36,99 (') 39,45 39,45 39,45 (2) (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the levy applicable is calculated in accordance with the provisions of Article 2 of Commission Regulation (EEC) No 837/68 (OJ No L 151 , 30, 6. 1968 , -p. 42). (2) In accordance with Article 16 (2) of Regulation (EEC) No 1785/81 this amount is also applicable to sugar obtained from white and raw sugar containing added substances other than flavouring or colouring matter.